Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Specification
The title of the design is missing the word “an“ before the word automobile, and the claim must be in formal terms. See MPEP § 1504.04, subsection I.A. For proper form, the title has been amended throughout the specification, original oath/declaration excepted, to read: 
--Rear Combination Lamp for an Automobile--
The claim is not in formal terms. Therefore, for proper form (37 CFR 1.153), the claim has been amended to read: 
--We claim: the ornamental design for a Rear Combination Lamp for an Automobile, as shown and described.--
Conclusion
The claim now stands in condition for allowance. 
	The references are cited as the most pertinent art found and are not applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CZYZ whose telephone number is (571)270-0204.  The examiner can normally be reached on Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN J CZYZ/Primary Examiner, Art Unit 2922